


110 HR 1416 IH: Habeas Corpus Restoration Act of

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1416
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Nadler (for
			 himself, Ms. Harman,
			 Ms. Schakowsky,
			 Ms. Jackson-Lee of Texas,
			 Mr. Ellison,
			 Mr. Frank of Massachusetts, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore habeas corpus for those detained by the United
		  States and to repeal the prohibition on treaty obligations establishing grounds
		  for certain claims.
	
	
		1.Short titleThis Act may be cited as the
			 Habeas Corpus Restoration Act of
			 2007.
		2.Restoration of
			 habeas corpus for those detained by the United States
			(a)In
			 generalSection 2241 of title 28, United States Code, is amended
			 by striking subsection (e).
			(b)Title
			 10Section 950j of title 10, United States Code, is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Limited review of
				military commission procedures and actionsExcept as otherwise
				provided in this chapter or in section 2241 of title 28 or any other habeas
				corpus provision, and notwithstanding any other provision of law, no court,
				justice, or judge shall have jurisdiction to hear or consider any claim or
				cause of action whatsoever, including any action pending on or filed after the
				date of the enactment of the Military Commissions Act of 2006, relating to the
				prosecution, trial, or judgment of a military commission under this chapter,
				including challenges to the lawfulness of procedures of military commissions
				under this
				chapter.
					.
			3.Repeal of
			 prohibition on treaty obligations establishing grounds for certain
			 claimsThe Military
			 Commissions Act of 2006 (Public Law 109–366) is amended by striking section
			 5.
		4.Effective date
			 and applicabilityThe
			 amendments made by this Act shall—
			(1)take effect on the date of the enactment of
			 this Act; and
			(2)apply to any case that is pending on or
			 after the date of enactment of this Act.
			
